DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that searching groups I and II would not be unduly burdensome.  Upon further review, the inventions of Groups I and II are rejoined herein, as they are deemed to correspond to the same special technical feature.  
The requirement between claims 1-7 and Group III is still deemed proper and is therefore made FINAL.

Claims 8 and 9 are withdrawn from consideration as being directed to a non elected invention.  

Priority
It is noted that the instant specification is a 371 of PCT/EP2019/053220 (2/11/2019) which claims benefit of priority to provisional application 62/630,195, filed 2/13/2018.  However, the scope of the instant claims is not supported by the disclosure of the ‘195 provisional application since the provisional application does not provide support for elements  in the claims, such as: the broad recitation of any cancer, NSCLC, colorectal cancer, the biomarkers listed in tables 1 and 2, the therapies in claim 4, or the method steps of claims 6 and 7, etc.  Therefore, the effective filing date of the instant claims has been determined to be 2/11/2019.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. These judicial exceptions are not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of determining whether a cancer patient has responded to therapy based on mutations of genes in table 1 in blood plasma which is a natural correlation/law between presence of mutations in the genes in table 1 and an indication of therapeutic response to cancer treatment.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The claims also recite steps of determining MMPM (a ratio of mutant molecules per milliliter of plasma) at different time points, and comparing the levels to determine if the patient has responded to therapy.  These types of limitations are a recitation of an abstract idea because these mathematical calculations and conclusions/determinations can occur entirely within the mind. It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/steps of determining, from a blood plasma samples at different points in time during the treatment regimen, the sequence of at least a portion of each gene in table 1, does not integrate the JEs into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Likewise, the recitation that the patients were treated prior to determining the sequence of the genes does not integrate the JE into a practical application because it merely defines the patient population that is used to make the correlation.  While claim 6 recites “continuing the therapy regimen if the MMPM in the second sample is lower than the first” or ‘altering the therapy regimen if the MMPM in the second sample is not lower than the first” are so generally recited as to be mere instructions to apply the JE’s recited in the claims.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  In the instant situation, these general steps of “continuing” or “altering” general treatments of cancer without any particular therapy recited is taken as instructions to apply the natural law.
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the determining steps directed to sequences of the gene in table 1 are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These steps are not only mere data gathering steps, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (See MPEP2103.05(d)(II).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists and recitations of abstract ideas.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claims 1-7 are rejected as being incomplete because they refer to a table. As set forth in the MPEP 2173.05(s): 
 Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

B) The preamble of claim 6 recites “treatment of …NSCLC…, SLC… and… CRC…”.  It is not clear if the claim is directed to treatment of all three cancers in a single patient, or if it is directed to treatment of one of the cancers in a patient.  This is further made confusing because step a) recites “providing a blood plasma sample from the patient”, however the term “patient” lacks proper antecedent basis since it doesn’t occur previously in the claim.  

C) Claim 4 recites “capercitabine”.  This appears to be a typographical error as the examiner could not find any such cancer agent.  It appears that the correct spelling is capecitabine.  Appropriate correction is required.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Newman et al; Nature Medicine, vol 20, pages 548-554, 2014; as cited in the IDS dated 8/11/2020), in view of Gray (Gray et al; Oncotarget, vol 6, pages 42008-42018, 2015; as cited in the IDS dated 8/11/2020),  KR 20170125044 (English translation of Description, published 11/13/2017) and Roche ( AVENIO ct DNA Analysis Kits Media release, dated May 8, 2017, pages 1-3; as cited in the IDS dated 8/11/2020).
Newman teaches methods of analyzing circulating tumor DNA (ctDNA) for somatic variants in the plasma of patients undergoing treatment for non small cell lung cancer.  
With regard to claims 1 , 2, and 6, steps a and b, Newman teaches obtaining plasma samples from patients undergoing treatment for non small cell lung cancer at a first and second time point during the treatment regimen (see “Online Methods” and figure 4a-h, x axis (time in months for plasma collection during treatment).  With regard to claim 5, Newman teaches obtaining plasma samples at additional time points and analyzing ctDNA levels (see figure 4).  With regard to claims 1 and 5, step c, Newman teaches analyzing the plasma samples for somatic variants in the circulating tumor DNA in the plasma using deep sequencing techniques (see “Online Methods”).  With regard to step d of claims 1 and 6, Newman teaches determining the levels of ctDNA per ml of plasma (see figure 4).  With regard to claim 1, steps e and f, Newman teaches that the levels of ctDNA/ml of plasma decrease over time reflective of response to treatment, or increase over time reflective of disease progression or treatment failure (see figure 4a, b, etc).  With regard to claim 6, steps e and f, Newman teaches continuing therapy when the levels of ctDNA/ml of plasma decrease over time (figure 4a, 4e, page 553, col 1) or altering the course of therapy, such as by changing the therapeutic agents administered; claim 7) if the levels increase (figure 4a, 4b, page 553 col 1).  With regard to claim 3, Newman teaches detecting increases in overall survival and progression free survival (see figure 4, page 553).  
With regard to claims 1 and 6, it is not clear if the tumor burden measurement of ctDNA levels in figure 4 of Newman are directed to the number of mutations detected or to the amount of ctDNA.  However, there are a number of known methods in the art regarding the measurement of tumor burden in circulating tumor DNA from plasma.  For example, Gray teaches calculating tumor burden in cfDNA of melanoma patients by determining the copies of mutated sequences per ml of plasma (see 42015, col 2, ct DNA quantification).  Additionally, KR 20170125004 teaches that mutation load can be measured in various ways such as by normalizing the number of mutations to the amount of sequencing data obtained or the volume of plasma (see English language description).  Therefor it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to determine the mutation load in the plasma samples taught by Newman, by measuring the number of copies of mutations and determining a ratio of the number of mutations per volume of plasma (eg ml as taught by Gray) because Gray and KR 20170125004 teaches that this one of a number of accurate way to measure tumor burden in circulating tumor DNA from plasma samples.  This represents the substitution of one known methods step for another to achieve predictable results.  
With regard to claims 1 and 6, Newman, Gray, and KR20170125004 do not teach determining the sequence of at least a portion of each of the biomarkers listed in table 1, however Roche teaches a ctDNA analysis kit which allows sequencing circulating tumor DNA from liquid biopsy (plasma samples) and detecting the sequence of different panels of genes, including a panel of 77 gene pan-cancer to analyze well characterized genetic mutations.  As acknowledged in the instant specification, the genes in table 1 correspond to the Avenio ctDNA expanded panel taught by Roche.  Therefor it would have bene prima facie obvious to a person having ordinary skill in the art prior to the effective filing date, to use the pan cancer gene panel taught by Roche in methods of analyzing response to treatment as taught by Newman, Gray, and KR20170125004 for the obvious benefit of designing an assay with the ability to monitor somatic mutations for treatment response indications in a wide variety of different cancers.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Gray, KR20170125004, and Roche as applied to claim 1-3 and 5-7 above, and further in view of  Baas (Baas et al; Curr Opin Oncol, vol 23, pages 140-149 2011).
The teachings of Newman in view of Gray, KR20170125004, and Roche are set forth above.  Newman in view of Gray, KR20170125004, and Roche do not teach therapy that is chemoradiation for NSCLC treatment, however Bass teaches a number of different treatments for NSCLC including chemoradiation.  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to apply the method of analyzing treatment response in NSCLC patients as taught by Newman in view of Gray, KR20170125004, and Roche with different treatment regimens, including chemoradiation, because Baas teaches that this is standard treatment for NSCLC.  The ordinary artisan would have been motivated to apply the principles of the method of Newman in view of Gray, KR20170125004, and Roche in patients being administered chemoradiation for the obvious benefit of non invasively monitoring the efficacy of the chemoradiation.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634